Citation Nr: 0616312	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel









INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In September 2004, the Board remanded this case for 
additional evidentiary development.  


FINDING OF FACT

The veteran does not have a service-connected disability 
ratable as 60 percent or more, or two or more disabilities 
with at least one disability ratable at 40 percent or more 
and sufficient additional disability to bring the combined 
rating to 70 percent or more, and nor is there evidence that 
service-connected disabilities render the veteran unable to 
secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.16 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by an October 2004 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention regarding 
entitlement to a TDIU:  March 2002 and October 2004 provided 
information regarding disability percentage requirements, and 
that the evidence should show service-connected disabilities 
prevent the veteran from performing mental and/or physical 
tasks required to get or keep substantially gainful 
employment.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice prior to 
an October 2005 supplemental statement of the case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process). 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by an 
October 2004 letter that informed the veteran the following:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If the 
evidence is in your possession, please send it to us."  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the veteran underwent an April 2005 VA examination 
pursuant to Board remand.  Also, other VA examinations are of 
record dated May 1997, December 1997, January 1998, April 
2000, and February 2002.  The RO obtained VA treatment 
records from 2001 to 2002, and records from the Social 
Security Administration (SSA).  The veteran also submitted 
lay statements, which are considered below.  

Based on the foregoing, VA satisfied its duties to the extent 
possible given the circumstances of this case.  

Legal standards

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, and neuropsychiatric, will be considered as one 
disability.

Also, 38 C.F.R. § 4.16(b) states that rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.

Analysis

It is noted that while the veteran's case had been in remand 
status, an October 2005 rating decision granted service 
connection for degenerative joint disease of the right knee, 
and assigned an initial disability evaluation of 10 percent.  
As such, given the 40 percent rating already in place for 
service-connected residuals of medical meniscectomy for 
injury of the right knee, the combined evaluation for 
compensation became 50 percent.  The record does not reflect 
that the veteran has any other service-connected 
disabilities.  

Thus, at the outset it is apparent that the veteran does not 
meet the schedular requirements in 38 C.F.R. § 4.16(a).  The 
Board, therefore, must consider, in relation to 38 C.F.R. 
§ 4.16(b), whether the veteran is unemployable by reason of 
service-connected disabilities such that his case should be 
submitted for extra-schedular consideration.  

In determining whether unemployability exists, consideration 
may not be given to the veteran's age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  Additionally, the Court held in Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993), that the question is 
"whether the veteran is capable of performing the physical 
and mental acts required by employment and not whether the 
veteran can find employment."  Moreover, "[f]or a veteran 
to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran. . . . The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough."  Id.

A May 1997 initial evaluation at Michigan Orthopedic Surgery 
and Rehabilitation contained the veteran's history that he 
was currently unemployed, though he had worked as a custodian 
in the past.  The veteran related that his right knee popped 
out and he had a collapsing sensation; pain increased going 
up and down stairs.  The attending physician stated that he 
did not believe the veteran was capable of vigorous 
activities due to the significant instability of the knee 
with associated degenerative changes.  

At a May 1997 VA examination, the veteran related that if he 
walked over 100 yards he got great discomfort.  The examiner 
noted that the veteran had a bachelor's degree, wanted to 
work in the worst way, had been in management many times but 
was laid off with some plant closing.  The veteran related 
that he had tried to get a job as a custodian in a school and 
though he had worked for a considerable period of time he 
could not continue because an eight hour shift had caused too 
much discomfort in the knee.  Objective findings included 
range of motion from 0 to 135 degrees, and the diagnosis was 
internal derangement of right knee, rule out another tear of 
medial meniscus or cruciates causing pain in the joint.  

At a December 1997 VA examination, the veteran stated that he 
constant right knee pain aggravated by walking over one 
block.  Heavy lifting aggravated the pain, and ascending and 
descending stairways greatly increased the problem with the 
pain.  The veteran complained of recurrent swelling 
especially after he attempted to walk a few blocks.  The 
diagnosis was (1) post medial meniscectomy, chronic right 
knee pain and chronic right knee swelling and incomplete full 
extension by 5 degrees; (2) instability of the right knee 
with 6 mm of subluxation indicating laxity of the ACL 
ligament; (3) Grade II subpatellar chondromalacia; (4) Grade 
II patellofemoral chondromalacia; and (5) mild atrophy of the 
right quadriceps without any obvious quadriceps weakness.  

At a January 1998 VA examination, the veteran reported that 
his knee had done fairly well for quite a number of years and 
then over the last five or six years he had noticed locking, 
giving out, swelling, and constant pain.  Physical findings 
included that the veteran had palpable osteoarthritis 
medially, an extraordinarily loose anterior cruciate ligament 
as was his medial collateral ligament, and he had positive 
McMurray's sign with a loud and apparently painful click.  
The diagnosis was status post meniscectomy, deficient 
anterior cruciate, deficient medial collateral ligament, and 
inflammatory arthritis with effusion and instability.  

In a May 1998 statement, the veteran asserted that a total 
knee replacement had been recommended, though not yet due to 
his age.  Also, his last job was as a custodian and because 
of swelling and pain he left and had not been employed 
since-almost two years had elapsed.  

In June 1998, the RO received an application for a TDIU, and 
the veteran listed employment as a truck drive from July 
1987, a food deliverer to restaurants from January 1991 to 
August 1994, and a janitor from March 1996 to January 1997.  

A July 1998 VA Form 21-4192 from the veteran's most recent 
employer (when he was a custodian) indicated that the veteran 
moved from the area, which terminated employment.  Also, no 
concessions had been made to employee as a result of age or 
disability.  

Thereafter, a September 1998 rating decision denied 
entitlement to individual unemployability.  

In April 2000, the veteran underwent a fee-basis VA 
examination.  The veteran described that he could not kneel 
or squat, and depending on pain he could not function.  The 
veteran reported that he could drive a car, had a limited 
ability to vacuum or walk, could not push a lawn mower, and 
had a limited ability to climb stairs.  When asked about his 
usual occupation, the veteran replied that he was unemployed 
and semi-retired truck driver.  Objective findings included 
active flexion at 60 degrees with pain throughout and flexion 
at -20 degrees with pain throughout.  Drawer and McMurray's 
were abnormal.  The examiner noted that concerning the right 
knee condition, the veteran was unable to stand or walk for 
long periods of time.  

In February 2002, the RO received the pending application for 
a TDIU.  At a February 2002 VA examination, objective 
findings indicated that when the veteran placed weight on his 
leg, he demonstrated a complete slippage of the joint out of 
place with movement of the femur anterior to the tibia.  The 
appearance of the knee joint was abnormal on the right side, 
with medial swelling.  The examiner's assessment was that 
residuals of medial meniscectomy of the right knee with loss 
of motion should be changed to severe degenerative joint 
disease of the right knee with profound instability and 
dysfunction.  

A February 2002 VA mental health walk-in note contained the 
veteran's statement that he was unable to drive a truck, work 
as a janitor, etcetera, as he had in the past.  The veteran 
had contacted vocational rehabilitation, who told him several 
years ago there was no market for him.  An April 2002 MRI 
from the Loma Linda VA Medical Center rendered and impression 
of advanced DJD of the right knee with ACL tear.  The veteran 
reported that he had continuous pain, which was worsened with 
weightbearing and walking.  A May 2002 treatment record 
indicated a physician's conclusion that due to the veteran's 
chronic pain and considerable instability he was a candidate 
for a total knee on the right side.  

In a November 2004 letter, the veteran asserted that his 
existing knee disability prohibited him from manual labor.  
The veteran disagreed with a finding that he could perform 
sedentary work for the following reasons:  He had graduated 
from college in 1972, but had not used his education 
professionally since 1986.  Colleges, employment agencies, 
and guidance counselors had all agreed that if a professional 
education is not utilized for more than 10 years it would be 
considered outdated and useful when compared with changes in 
the labor market.  The veteran noted that in the mid-1980s 
the management landscape had changed with multiple corporate 
mergers that had the net impact of eliminating many middle 
management positions, which was where the veteran should have 
fit in the business field.  Also, the veteran asserted that 
his age significantly worked against him in getting hired for 
career jobs.  

The veteran noted that he had regularly searched for 
employment.  He worked as truck driver, but both companies 
had gone bankrupt.  His knee had suffered greatly, but it had 
been a payday.  In the mid-1990s, the veteran had had a job 
as a custodian, and eventually his knee became a major 
problem with continuing.  

An April 2005 x-ray of the veteran's right knee found 
degenerative changes in the medial compartment of the right 
knee with almost complete loss of joint space.  At an April 
2005 VA examination (with claims file review), the veteran 
reported that when he had graduated from college in 1972 he 
took a job as a district manager for an oil company in Texas.  
Then, in 1986, he acquired "valley fever" in Arizona and 
was given six months to live.  The veteran had not worked 
from 1986-1989.  He then became a truck driver, could not 
perform the job so quit in 1995.  In 1996, he took work as a 
custodian, but resigned to follow his wife because she had a 
better job offer.  

The veteran had not undergone any knee surgeries since 1968.  
Objective findings noted equal range of motion in the 
extremities, 4.0 + strength, and mild to moderate effusion 
with instability in the right knee.  After a physical 
assessment, the examiner stated that the veteran was 100 
percent mobile but with a limp.  The veteran was able to 
perform activities of daily living, and he was able to drive.  
The diagnosis was right knee medial meniscectomy with 
instability and effusion.  The examiner opined that the 
latter condition alone did not incapacitate the veteran to 
seek other jobs.  Rather, the veteran was able to sustain 
employment that did not involve prolonged standing or 
walking, or other jobs that did not require kneeling or 
climbing.  

Records from the Social Security Administration (SSA) 
indicate that the veteran's disability of DJD of the right 
knee began, according to that agency, in January 1997.  An 
February 1998 record from Nellis Federal Hospital contained 
objective findings that the veteran squatted and could duck 
walk, with a bit of effusion in the infrapatellar area.  An 
April 1998 record noted the veteran's statement that his knee 
gave out with daily activity, and he had had a desk job in 
the past.  A September 1998 letter from D. Ross McNaught, 
M.D., noted the veteran's BS in business management, and that 
he had been a divisional manager until getting pneumonia and 
valley fever in the mid-1980s, which precipitated losing the 
job.  After being a truck driver, and a janitor, he moved 
back to Utah and he had been unable to find employment.  Dr. 
McNaught's impression was that the veteran had a severe 
disability of his right knee secondary to an old tear of the 
anterior cruciate ligament, tear of mediocollateral ligament, 
and an old meniscectomy on the medial side, which had left 
him with some degenerative change in the knee.  

Upon consideration of the preceding historical facts, along 
with the veteran's detailed contentions regarding his 
employability (or lack thereof) in relation to his service-
connected right knee disabilities, it does not show that the 
veteran is rendered unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities.  See VAOPGCPREC 6-96.

Particularly, the most recent VA examiner noted that the 
veteran could sustain employment that did not involve 
prolonged standing, walking, or kneeling or climbing.  That 
is, it appears that the veteran's service-connected right 
knee disabilities would not preclude him from performing a 
sedentary job.  To the extent that veteran intended to assert 
that his right knee problems are such that the schedular 
ratings are inadequate, it is noted that loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states:  "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose, 4 Vet. 
App. at 363 (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).

The question before the Board, however, is whether the 
veteran's service-connected disabilities have rendered him 
unable to secure or follow a substantially gainful 
occupation.  It appears that the veteran's employment in the 
mid-1980s (when he worked in management) ended due to valley 
fever, rather than right knee problems-in other words, the 
veteran had a significant work history relating to his 
college degree that was not impacted by his service-connected 
right knee disabilities.  Thus, from a long term perspective 
with a complete review of the record, see 38 U.S.C.A. § 7104, 
the record does not support a finding that the veteran's 
right knee impairment had rendered the veteran unable to 
follow a substantially gainful occupation.  

As noted above, regulation prohibits the Board from 
considering any statements regarding the veteran's age in its 
decision concerning unemployability.  

Any SSA determinations, while relevant, see Brown v. Brown, 4 
Vet. App. 307 (1993), are not binding on VA.  The Board 
relies upon the recent April 2005 VA examination, however, 
because it reflects a review of the veteran's entire claims 
file, with a current physical examination, in order to offer 
an opinion regarding the impact of the veteran's right knee 
disabilities on his ability to gain and/or sustain 
employment.  Records from SSA were generated in the late 
1990s, and a current assessment of the severity of right knee 
disabilities is essential for an informed opinion regarding 
its effect on employability regarding the pending claim.  
Moreover, unlike the veteran in Brown, 4 Vet. App. at 308, 
who had an employment history primarily with the United 
States Postal Service and had been granted disability 
retirement therefrom due to his service-connected 
disabilities, the veteran in this case has a work history 
that shows his service-connected right knee disabilities were 
not the source of the lost job that had been associated with 
his advanced degree.  

Consequently, the preponderance of the evidence is against 
the veteran's claim, see 38 C.F.R. § 4.3, as the veteran does 
not meet the percentage criteria under 38 C.F.R. § 4.16(a), 
and the veteran's service-connected right knee disabilities 
have not caused the veteran to be incapable of performing the 
physical and mental acts required by employment (besides 
manual labor) as per 38 C.F.R. § 4.16(b).  Thus, referral for 
extra-schedular consideration, as per the regulation 
sanctioned by Congress, is not appropriate.    


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


